Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner finds that the claims are additionally allowable over the prior art. The Bowers et al. (U.S. 2015/0088550 A1), Brandmaier et al. (U.S. 8,799,034 B1). Bowers discloses systems and methods determining insurance properties based upon the status of a software program operating of a vehicle. A characteristic of the software program may be provided to an insurer, and the insurer may determine a property of an insurance policy based on the characteristic. The characteristic may be a feature, a setting, and/or a version of the software program. Additionally, pre-collision status data may be obtained and used to diagnose problems with the software program, determine fault, and/or determine future properties of an insurance policy. Brandmaier discloses processing insurance claims and relates in particular to automated collision detection (not specifically autonomous vehicles), fault attribution, and insurance claims processing, wherein a fault determination module may identify one of the participants as the at-fault participant based on a comparison of a fault determination ruleset to vehicle telematics data included in communications received from a vehicle. 				In combination, Bowers and Brandmaier fail to teach or disclose the novel and non-obvious ordered combination of features as recited by claim 1 herein (independent claims 11 and 19 have similar features):
1. (Currently Amended) A computing device comprising: a camera; a communications module; a processor coupled to the camera and the communications module; and a memory coupled to the processor, the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: receive, from the camera, a signal comprising image data, the image data representing at least a portion of a vehicle; retrieve data representing a preferred scene of the vehicle, the preferred scene being retrieved based on a damage location on the vehicle; determine, based on the image data and based on the data representing the preferred scene of the vehicle, whether the image data corresponds to the preferred scene of the vehicle; in response to determining that the received image data does not correspond to the preferred scene and while capture of the image data is disabled, continue to receive from the camera the signal including the image data and evaluate the image data until the image data is found to correspond to the preferred scene; in response to determining that the received image data corresponds to the preferred scene of the vehicle, enable capture of the image data; and send, via the communications module, a second signal representing the captured image data to a processing server configured to analyze the captured image data to assess vehicular damage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697